250 F.2d 584
Pierre BOURGEOIS, Plaintiff-Appellant,v.BANQUE FRANCAISE DU COMMERCE EXTERIEUR, Defendant-Appellee.
No. 117.
Docket 24706.
United States Court of Appeals Second Circuit.
Submitted December 13, 1957.
Decided January 14, 1958.

Appeal from the United States District Court for the Southern District of New York; Thomas F. Murphy, Judge.
Jacob Rassner, New York City, for appellant.
Shearman & Sterling & Wright, New York City (Herman E. Compter, New York City, of counsel), for appellee.
Before MEDINA, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the authority of Bank of America v. Whitney Central National Bank, 261 U.S. 171, 43 S.Ct. 311, 67 L.Ed. 594. And see International Shoe Co. v. State of Washington, 326 U.S. 310, 66 S. Ct. 154, 90 L.Ed. 95; McGee v. International Life Ins. Co., 78 S.Ct. 199.